EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

26. (Currently Amended) A nucleic acid construct comprising a polynucleotide sequence encoding a polypeptide having at least:
a. 91% identity to the amino acid sequence set forth in SEQ ID NO:1; 
b. 92% identity to the amino acid sequence set forth in SEQ ID NO:3;
c. 92% identity to the amino acid sequence set forth in SEQ ID NO:6; 
d. 91% identity to the amino acid sequence set forth in SEQ ID NO:9; 
e. 92% identity to the amino acid sequence set forth in SEQ ID NO:11; 
f. 89% identity to the amino acid sequence set forth in SEQ ID NO:14;
g. 88% identity to the amino acid sequence set forth in SEQ ID NO:20;
or
h. 89% identity to the amino acid sequence set forth in SEQ ID NO:22.

Authorization for this examiner’s amendment was given in an interview with Mr. Chester G. Moore on 02 May 2022.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 02 May 2022 has been approved and overcomes the Double Patenting rejections.  The Amendment filed 02 May 2022 and the above Examiner’s Amendment overcome the rejections under 35 USC 112(b) and 102.  The closest prior art of record is Lehmann et al. (WO 2013/110673).
Lehmann et al. describe recombinant microorganisms for producing steviol glycosides.  The recombinant microorganisms may comprise nucleic acids encoding a polypeptide having ent-copalyl pyrophosphate synthase activity; a polypeptide having ent-Kaurene synthase activity; a polypeptide having ent-Kaurene oxidase activity; and a polypeptide having kaurenoic acid 13-hydroxylase activity, as well as nucleic acids encoding a polypeptide having UGT2 activity.  The recombinant microorganism may further include nucleic acids encoding polypeptides having UGT74G1 (UGT3), UGT85C2 (UGT1) and UGT76G1 (UGT4) activities and can convert stevioside or rebaudioside A to rebaudioside D.  See also Examples 4, 6, 8, 10, 11 and 14 which describe microorganisms transformed with nucleic acids encoding UGT2, UGT3, UGT1 and UGT4 polypeptides.  The recombinant microorganisms may also express nucleic acids encoding NADPH-cytochrome P450 reductase, hydroxymethylglutaryl-CoA reductase, farnesyl-pyrophosphate synthetase and geranylgeranyl diphosphate synthase, and the ability of the host cell to produce geranylgeranyl diphosphate may be upregulated.  Preferred host cells are Saccharomyces cerevisiae and Yarrowia lipolytica.  The host cell can be fermented in a fermentation medium.  The UGT2 polypeptide in the recombinant microorganisms of Examples 4, 6, 8, 10, 11 and 14 is encoded by a nucleic acid having SEQ ID NO: 87 and encodes a polypeptide having SEQ ID NO: 88.  SEQ ID NO: 88 of Lehmann et al. has 90.2%, 91.1%, 90.6%, 90.1%, 90.6%, 87.6%, 87.4% and 87.7% sequence identity with SEQ ID NO: 1, 3, 6, 9, 11, 14, 20 and 22, respectively, of the present application.  None of the prior art of record, however, teaches or suggest modifying the SEQ ID NO: 88 polypeptide of Lehmann et al. such that it would have at least 91%, 92%, 92%, 91%, 92%, 89%, 88% or 89% sequence identity with SEQ ID NO: 1, 3, 6, 9, 11, 14, 20 or 22, respectively, of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 13-17 and 21-25 have been cancelled.  Claims 1-12, 18-20 and 26-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652